UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7864


BRIAN JOSEPH STOLTIE,

                    Plaintiff - Appellant,

             v.

COUNTY OF ANDERSON; ANDERSON COUNTY SHERIFF; ANDERSON
COUNTY DETENTION CENTER; ANDERSON COUNTY DETENTION
CENTER MEDICAL DIRECTOR; ANDERSON COUNTY DETENTION
CENTER DIRECTOR; JOHN DOE, Sergeant Anderson County Detention Center;
JOHN DOE, Correctional Officer Anderson County Detention Center; MS.
STEPHANIE JOSEPH,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Timothy M. Cain, District Judge. (6:20-cv-00193-TMC)


Submitted: August 31, 2021                                  Decided: September 28, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Brian Joseph Stoltie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Brian Joseph Stoltie appeals the district court’s orders dismissing his 42 U.S.C.

§ 1983 complaint without prejudice for failure to prosecute and denying relief on his

motion to reconsider pursuant to Fed. R. Civ. P. 60(b). We dismiss in part and affirm in

part.

        Regarding the dismissal of his complaint, Stoltie’s notice of appeal was due no more

than 30 days after the entry of the district court’s final judgment or order, Fed. R. App. P.

4(a)(1)(A), unless the district court extended the appeal period under Fed. R. App. P.

4(a)(5), or reopened the appeal period under Fed. R. App. P. 4(a)(6). “[T]he timely filing

of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551

U.S. 205, 214 (2007). The district court’s order dismissing Stoltie’s complaint was entered

on May 21, 2020, and, according to his own assertion, Stoltie first received notice of the

entry of that order on July 24, 2020. Thus, in order for the district court to have the

authority to reopen the appeal period as to that order, Stoltie was required to file a motion

requesting that the court do so by August 7. See Fed. R. App. P. 4(a)(6)(B). 1 However,

Stoltie did not move for an extension of the appeal period until December 8. See Houston

v. Lack, 487 U.S. 266, 267 (1988) (establishing prison mailbox rule). Thus, the district

court did not have the authority to grant an extension of the appeal period as to this order.

See Fed. R. App. P. 26(b)(1) (prohibiting extension of time to file notice of appeal except


        1
         Although Stoltie filed a motion to reconsider the district court’s order within that
period, that filing did not toll the applicable periods because the motion was filed more
than 28 days after the entry of the court’s order. See Fed. R. App. P. 4(a)(4)(A)(vi).

                                              2
as authorized by Fed. R. App. P. 4). Accordingly, to the extent that Stoltie seeks to appeal

the district court’s order dismissing his complaint, we dismiss the appeal for lack of

jurisdiction.

       Stoltie also appeals the district court’s order denying his motion for

reconsideration. 2 We review the denial of motions for reconsideration filed pursuant to

Rule 60(b) for abuse of discretion. Aikens, 652 F.3d at 501. Having reviewed the record,

we conclude that the district court did not abuse its discretion in denying Stoltie’s motion.

Accordingly, we affirm the district court’s order denying that motion.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     DISMISSED IN PART,
                                                                      AFFIRMED IN PART




       2
         Because Stoltie moved for the district court to reopen the appeal period as to this
order within 14 days of receiving notice of the order and the district court granted the
motion, we have jurisdiction over this portion of the appeal. However, because “an appeal
from denial of Rule 60(b) relief does not bring up the underlying judgment for review,”
Aikens v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011) (en banc) (internal quotation marks
omitted), the limited reopening of the appeal period does not confer on this court
jurisdiction to review the underlying order dismissing Stoltie’s complaint.



                                             3